DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 9 May 2019 has been fully considered.  Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 10, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, the claim recites “the gas processing solution in the treatment line,” however claim 1 recited the gas processing solution is in the processing line.

In regard to claim 5, the claim does not render it clear how to “capturing” a non-linear behavior of the foam level.  The Examiner interprets it to mean observing or recording a non-linear behavior of the foam level.

In regard to claim 10, the empirically-derived function is vague and indefinite and does not provide which parameters are meant.

In regard to claim 16, the limitation “the gas processing line” lacks sufficient antecedent basis.

In regard to claim 20, the limitation “the hydrocarbon gas” lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016/000380 to Miyamoto et al. (a machine translation is provided in pdf form and will be referred to in the following rejection; hereinafter Miyamoto).
In regard to claim 1, Miyamoto teaches in Fig. 1 a method of managing foam in a gas processing system, the method comprising: flowing a gas processing solution through a processing line (the lines which coolers 8a,b are on) and flowing an antifoaming agent (41a,b) through a treatment line (the lines connecting 41a,b to the lines which coolers 8a,b are on) into a mixed fluid line (the lines which pumps 7a,b are on) to form a fluid mixture of the gas processing solution and the antifoaming agent; determining (via liquid density by liquid density meters 46a,b) a foam level of the fluid mixture at a foam controller disposed along the mixed fluid line; based on the foam level determined at the foam controller, automatically controlling a valve (control devices 42a,b) disposed along the treatment line to control a flow rate at which the antifoaming agent is flowed into the mixed fluid line to achieve a target dose of the antifoaming agent to be mixed with the gas processing solution in the mixed fluid line; and flowing the fluid mixture containing the target dose of the antifoaming agent into a component (absorber tower 1) of the gas 

In regard to claim 2, Miyamoto teaches the method of claim 1, wherein the gas processing solution in the treatment line comprises an amine solution that removes acid gas from a hydrocarbon gas flowed through the gas processing system (page 5 paragraph 5; the treatment line comprises amines and /or gas components derived from amines).

In regard to claim 3, Miyamoto teaches the method of claim 2, wherein the amine solution in the processing line is substantially free of acid gas (the acid gas has been absorbed before entering the water washing sections; page 3 paragraphs 2-5).

In regard to claim 5, Miyamoto teaches the method of claim 1, further comprising capturing a non-linear behavior of the foam level of the fluid mixture in the mixed fluid line (by monitoring the density level of the foam of the fluid mixture in the mixed fluid line, it follows that the monitoring has captured a non-linear behavior of the foam level of the fluid mixture in the mixed fluid line).

In regard to claim 6, Miyamoto teaches the method of claim 1, further comprising processing a signal generated by the foam controller and automatically controlling the valve based on the signal (control means 42a,b will open/close the valve in accordance with the controlling instructions based on the signals received; page 5 paragraphs 5-7).

In regard to claim 7, Miyamoto teaches the method of claim 1, wherein automatically controlling the valve comprises opening the valve (control means 42a,b will open/close the valve in accordance with the controlling instructions based on the signals received; page 5 paragraphs 5-7).

In regard to claim 8, Miyamoto teaches the method of claim 1, wherein automatically controlling the valve comprises closing the valve (control means 42a,b will open/close the valve in accordance with the controlling instructions based on the signals received; page 5 paragraphs 5-7).

In regard to claim 10, Miyamoto teaches the method of claim 1, further comprising determining a target dose injection rate of the antifoaming agent based on an empirically-derived function in order to achieve the target dose of the antifoaming agent (this is how a controller, sensor, and valve work together – the controller has a set of parameters, the sensor senses the level of the target substance, the controller opens the valve in order to achieve the desired level of substance, i.e., what is considered an empirically-derived function).

In regard to claim 11, Miyamoto teaches the method of claim 1, wherein the target dose of the antifoaming agent falls within a range of about 15 ppm to about 40 ppm (page 5 paragraphs 3-4).

In regard to claim 15, Miyamoto teaches the method of claim 1, wherein the component comprises an absorption unit (absorption tower 1; page 5 last paragraph).

In regard to claim 16, Miyamoto teaches the method of claim 15, further comprising flowing the gas processing solution from a regeneration unit to the gas processing line (page 6 last paragraph – page 7 paragraph 2).

In regard to claim 17, Miyamoto teaches the method of claim 1, further comprising flowing a gas into the component of the gas processing system (page 3 paragraph 4).

In regard to claim 18, Miyamoto teaches the method of claim 17, further comprising reacting the mixed fluid with the gas within the component of the gas processing system (page 3 paragraph 4-6).

In regard to claim 19, Miyamoto teaches the method of claim 17, wherein the gas comprises a hydrocarbon gas (combustion exhaust gas from burning coal, oil, biomass fuel, and/or shale comprises hydrocarbons; page 3 paragraph 2).

In regard to claim 20, Miyamoto teaches the method of claim 17, further comprising removing H2S and CO2 from the hydrocarbon gas (page 3 paragraph 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto, as discussed above in regard to claim 1.
In regard to claim 4, Miyamoto teaches the method of claim 1, while Miyamoto does not specifically state further comprising automatically determining the foam level of the fluid mixture at the foam controller periodically, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to monitor the foam throughout operation either constantly or on a periodic basis with a reasonable expectation of success.

In regard to claim 9, Miyamoto teaches the method of claim 1, and further teaches using pumps 7a,b for circulating a fluid (page 1 last paragraph).  Miyamoto does not disclose further comprising recirculating an amount of the antifoaming agent within the treatment line upstream of a pump disposed along the treatment line for pumping the antifoaming agent into the mixed fluid line, however, as Miyamoto teaches with pumps 7a,b, pumps are used to circulate a fluid and move along a fluid line.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Miyamoto to recirculating an amount of the antifoaming agent within the treatment line upstream of a pump disposed along the treatment line for pumping the antifoaming agent into the mixed fluid line as taught by the pumps 7a,b of Miyamoto in order to circulate the fluid moving through the fluid line.



Regarding claim 13, in absence of showing criticality of the record, the optimized threshold ranges for the amount of foam in the range as claimed in such known processes render obvious within one of ordinary skill in the art, see In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).
	
In regard to claim 14, Miyamoto teaches the method of claim 1, wherein the amount of foam in the gas processing system comprises a height of foam in the gas processing system (when the foam is suppressed, inherently a height of foam is suppressed; page 6 the last 2 paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CABRENA HOLECEK/          Examiner, Art Unit 1776